Name: 2006/663/EC: Council Decision of 19Ã JuneÃ 2006 adapting the Act of Accession of Bulgaria and Romania as regards rural development
 Type: Decision
 Subject Matter: European construction;  agricultural policy;  regions and regional policy;  Europe
 Date Published: 2006-10-09

 9.10.2006 EN Official Journal of the European Union L 277/2 COUNCIL DECISION of 19 June 2006 adapting the Act of Accession of Bulgaria and Romania as regards rural development (2006/663/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty of Accession of Bulgaria and Romania, signed at Luxembourg on 25 April 2005, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 22 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (2) introduces changes to the acquis on which the accession negotiations with Bulgaria and Romania were based. (2) There is therefore a need to adapt the Act of Accession of Bulgaria and Romania so that it is compatible with Regulation (EC) No 1698/2005. (3) Transitional and implementing rules concerning the rural development programming period starting on 1 January 2007 should be adopted in accordance with the procedure referred to in Article 90(2) of Regulation (EC) No 1698/2005. The references in the procedural provisions provided for in the Act of Accession of Bulgaria and Romania should be adapted accordingly. (4) When reaching political agreement on Regulation (EC) No 1698/2005, the Council and the Commission agreed in a joint declaration regarding Bulgaria and Romania to extend the measure on advisory services provided for in Annex VIII to the Act of Accession of Bulgaria and Romania until 2013 as regards the provision of advisory services to farmers receiving semi-subsistence support. The Act of Accession should be adapted to take this agreement into account, HAS DECIDED AS FOLLOWS: Article 1 The Act of Accession of Bulgaria and Romania shall be amended as follows: 1. the second sentence of Article 29 shall be replaced by the following: Should specific transitional measures be necessary in this regard, they shall be adopted in accordance with the procedure referred to in Article 90(2) of Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (3). (3) OJ L 277, 21.10.2005, p. 1. Regulation as amended by Regulation (EC) No 1463/2006 (OJ L 277, 9.10.2006, p. 1).;" 2. Article 34 shall be amended as follows: (a) paragraph 1 shall be replaced by the following: 1. In addition to the regulations concerning rural development in force on the date of accession, the provisions laid down in Sections I, II and III of Annex VIII shall apply to Bulgaria and Romania for the period 2007 to 2009, with the exception of Section I, point D, of that Annex which shall also apply for the period 2010 to 2013 as regards the provision of advisory services to farmers receiving semi-subsistence support. The specific financial provisions laid down in Section IV of Annex VIII shall apply to Bulgaria and Romania throughout the programming period 2007 to 2013.; (b) paragraph 3 shall be replaced by the following: 3. Implementing rules, where necessary, for the application of the provisions of Annex VIII shall be adopted in accordance with the procedure referred to in Article 90(2) of Regulation (EC) No 1698/2005.. Article 2 This Decision shall be drawn up in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish, Swedish, Bulgarian and Romanian languages, all 23 texts being equally authentic. Article 3 This Decision shall take effect on 1 January 2007 subject to the entry into force of the Treaty of Accession of Bulgaria and Romania. Done at Luxembourg, 19 June 2006. For the Council The President J. PRÃ LL (1) Not yet published in the Official Journal. (2) OJ L 277, 21.10.2005, p. 1. Regulation as amended by Regulation (EC) No 1463/2006 (See page 1 of this Official Journal).